 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 1 of 38




            9ti         ?l^ntteb ^tatesi Bisttrttt Court
            tor t|ie ^oittliem IBtotrirt ot 4leorsta
                         Pmnototclt IBtbtOioti                                       FILED
                                                                              Scott L. Poff, Clerk
                                                                           United States District Court

KORONE ROBINSON,                                                       By casbell at 3:13 pm, Apr 16, 2019



      Plaintiff,

      V.                                                        NO. 2:17-CV-99


CITY OF DARIEN, DONNIE HOWARD, *
RYAN ALEXANDER, and JOSEPH     *
CRESWELL,                      *

      Defendants.




                                          ORDER


      Before the Court is Defendants Donnie Howard, Ryan Alexander,

and Joseph Creswell's, in their individual capacities. Motion for

Summary Judgment on the basis of qualified immunity.                                Dkt. No. 46.

This Motion has been fully briefed and is ripe for review.                                                   For

the following reasons. Defendants' Motion is GRANTED in part and

DENIED in part.

                                        BACKGROUND


     On    January     22,    2019,      the     Court   issued     an        Order                 denying

Defendants'     Motion       for       Summary    Judgment,^       dkt.            no.              45,      on

Plaintiff's     claims       of    racial      discrimination          under              42              U.S.C.


§ 2000e    et   seq.    and       42    U.S.C.    §§     1981    and      1983,                 intimate




- However, the Court did grant the motion with respect to the Darien Police
Department as it is an entity incapable of being sued. See Dkt. No. 45 at 60.
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 2 of 38



association       under     the       First      Amendment,    and    conspiracy       under

42 U.S.C. § 1985 against the Defendants.                      Specifically, the Court

found that genuine disputes of material fact made summary judgment

on Plaintiff's claims improper.                    In that Order, the Court noted

that      Defendants       had    raised,        for    the   first     time,    in    their

supplemental brief the defense of qualified immunity.                           Dkt. No. 45

at 54 n.l4.           The Court declined to address the qualified immunity

defense      because     Defendants        had    not   met   their   burden    to    show    a


discretionary function and Plaintiff had no opportunity to respond

to the qualified immunity argument.                     Id.   However, the Court gave

leave     to    the    Defendant      to   move for       summary judgment based             on

qualified immunity in a separate motion to be filed within ten

days of the Order.              Id.    The Court indicated that the Plaintiff

would have ten days to respond.                   Id.

        On     February    1,    2019,      Defendants        Howard,    Alexander,      and

Creswell filed a Motion for Summary Judgment arguing that they are

entitled to qualified immunity in their individual capacities from

Plaintiff's discrimination claims under § 1983 for violation of

the    Equal     Protection        Clause        and    Plaintiff s     First    Amendment

intimate association claim.^                Dkt. No. 46.       Plaintiff responded to


2 Defendants assert qualified immunity from Plaintiff's claims under § 1981 and
§ 1983.      Dkt. No. 46-1 at 8.       However, Plaintiff's § 1981 claim, Count II of
the Complaint, dkt. no. 1 at 21, was only asserted against the City of Darien—
a separate defendant not before the Court in this Motion. Thus, the Court will
only analyze Defendants' qualified immunity arguments with respect to the §
1983 claims of discrimination in violation of the Equal Protection Clause of
the Fourteenth Amendment and interfering with Plaintiff's right to intimate
association under the First Amendment.
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 3 of 38



Defendants' Motion disputing the qualified immunity defense.                        Dkt.

Nos. 49, 51.^

      As the Court described the factual background and evidence in

this case in lengthy detail in its prior                     Order, it will not

reiterate all of those facts here.              Rather, all of the facts from

the   prior   summary     judgment     Order,    dkt.    no.   45     at   1-18,     are

incorporated      herein     by    reference.         However,      Plaintiff        has

submitted new evidence into the record since the Court's prior

Order.


      First, Plaintiff submitted copies of the                   Darien Personnel

Policies and Procedure manual (""City Manual") and the Darien Police

Department's ^'Standard Operating Procedure" (""SOP"),                     which     set

forth,   among    other     things,    the    city    and    police    department's

policies for discipline.            Dkt. Nos. 48-2, 48-3.             . The relevant

sections of those documents are discussed in the analysis below.

Plaintiff also submitted the deposition testimony of Dr. Kidder,

the   counselor    who     Plaintiff    saw    upon   Howard's      recommendation

during   Plaintiff's two-week suspension.                Dkt. No.      48-1.        This

testimony     provides    support for        Plaintiff s     claims    that    he    was

experiencing      negative        treatment     at    work     because        of     his

relationship      with   Miller.       The    relevant      statements     from      the

testimony are included below.           Finally, Plaintiff also submitted


3 Plaintiff filed an initial response at dkt. no. 49 but then filed an amended
response to correct formatting errors at dkt. no. 51.        From here on, the Court
will cite to the amended response, dkt. no. 51.
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 4 of 38



a second affidavit in which he explains more details about his

relationship    with    Miller,   and   specifically,      he    explains     when

Miller divorced her ex-husband.          Dkt. No. 48-5. These facts are

also discussed further below.


                               LEGAL STANDARD


      Summary judgment is required where ''"the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.''                  Fed. R. Civ. P.

56(a).   A fact is ^^material" if it "might affect the outcome of

the   suit   under    the   governing   law."      FindWhat     Inv'r   Grp.    v.

FindWhat.com,    658    F.3d   1282,    1307    (11th   Cir.    2011)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                     A

dispute is "genuine" if the "evidence is such that a reasonable

jury could return a verdict for the nonmoving party."                   Id.     In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party's favor.            See Johnson v. Booker

T. Washington Broad. Serv., Inc., 234             F.3d 501, 507 (11th Cir.

2000).

      The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.           See Celotex Corp.

V. Catrett, 477 U.S. 317, 323 (1986).             The movant must show the

court that there is an absence of evidence to support the nonmoving

party's case.        See id. at 325.     If the moving party discharges
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 5 of 38




this burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.           See Anderson, 477 U.S. at 257.

       The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant ""may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ^overlooked or ignored' by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence."       Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

{11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)).          Second, the nonmovant ''may come forward with

additional    evidence      sufficient    to    withstand    a   directed         verdict


motion at trial based on the alleged evidentiary deficiency."                         Id.

at 1117.   Where the nonmovant attempts to carry this burden instead

with    nothing     more    "than    a   repetition     of       his     conclusional

allegations, summary judgment for the [movant is] not only proper

but required."      Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                    DISCUSSION


       Defendants    assert     that     they    are   entitled        to    qualified

immunity from Plaintiff's claims under § 1983 for discrimination

in violation of the Equal Protection Clause and interfering with

Plaintiff's    right       to   intimate       association       under      the    First

Amendment.     Plaintiff responds that Defendant Alexander is not
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 6 of 38




entitled to qualified immunity because he was not performing a

discretionary function within the scope of his authority, and even

if   he    was,   all   three    Defendants     violated     Plaintiff's     clearly

established constitutional rights.

      Qualified immunity grants ""complete protection for government

officials sued in their individual capacities if their conduct

does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known."                    Vinyard v.

Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002).                The Eleventh Circuit

has summarized the qualified immunity framework as follows:


      To    establish      the   defense   of   qualified     immunity,     the
      burden is first on the defendant to establish that the
      allegedly unconstitutional conduct occurred while he was
      acting within the scope of his discretionary authority.
      If, and only if, the defendant does that will the burden
      shift to the plaintiff to establish that the defendant
      violated clearly established law.

Estate     of   Cumminqs    v.   Davenport,     906   F.3d   934,   940   (11th   Cir.

2018), petition for cert, filed.. No. 18-1191 (U.S. Mar. 3, 2019).

The Plaintiff's burden is divided into a two-step inquiry.                   ""First,

the court must ask whether the plaintiff's allegations, if true,

establish the violation of a constitutional or statutory right.

If a constitutional or statutory right would have been violated

under the plaintiff's version of the facts, the next step is to

ask whether the right was clearly established."                 Bogle v. McClure,

332 F.3d 1347, 1355 (11th Cir. 2003) (citations omitted).                         The
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 7 of 38




Court has discretion to analyze these two-steps in either order.

Pearson v. Callahan^ 555 U.S. 223, 236 (2009).


  I.     Discretionary Function

       Plaintiff first argues that Alexander is not entitled to

qualified immunity because the adverse actions that he took against

Plaintiff were not within the scope of his discretionary authority.

Defendants argue that Alexander was acting within the scope of his

discretionary authority to administer discipline.

       ""To establish that the challenged actions were within the

scope of his discretionary authority, a defendant must show that

those actions were (1) undertaken pursuant to the performance of

his duties, and (2) within the scope of his authority."           Estate of

Cummings, 906 F.3d at 940 (citation omitted).           ^'In other words,

Mw]e ask whether the government employee was (a) performing a

legitimate job-related function (that is, pursuing a job-related

goal), (b) through means that were within his power to utilize.'"

Id. (citation omitted).     ''The inquiry is not whether it was within

the defendant's authority to commit the allegedly illegal act,"

rather, "a court must ask whether the act complained of, if done

for a proper purpose, would be within, or reasonably related to,

the    outer   perimeter   of   an   official's   discretionary   duties."

Harbert Int'l, Inc. v. James, 157 F.3d 1271, 1282 (11th Cir. 1998).

"[A] government official can prove he acted within the scope of
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 8 of 38



his discretionary authority by showing               ^objective circumstances

which would compel the conclusion that his actions were undertaken

pursuant to the performance of his duties and within the scope of

his authority.'"      Estate of Cummings, 906 F.3d at 940 (citation

omitted).    However, 'Ma] bald assertion by the defendant that the

complained-of     actions   were    .    .    .   within    the       scope     of   his

discretionary authority is insufficient."                   Id.       (quotation     and

citation omitted).      In conducting this analysis, the Court must

not characterize the issue of an officer's discretion too narrowly

or at too high of a level of generality; instead, the Court should

"consider a government official's actions at the minimum level of

generality      necessary   to     remove      the      constitutional          taint."

Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1266 (11th

Cir.    2004)    (explaining,      for       example,     that        for   a    proper

characterization for an alleged use of excessive force claim, "we

do not ask whether police have the right to use excessive force"

or "immediately jump to a high level of generality and ask whether

police are      responsible for enforcing the law                or    promoting the

public interest," but "instead ask whether they have the power to

attempt to effectuate arrests").

       Here, the proper question is whether Alexander's duties and

scope of authority included administering discipline to officers

under his command for violations of Chief Howard's orders, his own

orders, or other police department policies.               In short, the answer


                                         8
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 9 of 38



to this question is yes.           In this case, Alexander was at all times

under    Chief     Howard's    command     and    also    Plaintiff's          immediate

supervisor.      Both sides agree that the vehicle order, whatever its

actual terms, came from Howard through Alexander to Plaintiff and

Miller.     Thus, Alexander, as Robinson's immediate supervisor, was

entrusted with enforcing that order along with any other directions

from      Howard       concerning       Alexander's       subordinates—including

department vehicle policies set by Howard.                So whether Plaintiff's

reprimand and three-day suspension in February 2016 was for taking

a work vehicle to Atlanta or for riding in the vehicle with Miller

against    Howard       and Alexander's order, Alexander               was operating

within    his    capacity     as    Plaintiff's    supervisor          and   under     the

authority given by Howard to administer discipline to Plaintiff.

        As for the two-week suspension in May 2016, Alexander was

acting    in    his    capacity    as   Plaintiff's      supervisor      and    head   of

narcotic investigations when he told Plaintiff and Miller to not

work    with    the    sheriff's    office, and    he     acted   pursuant to          his

authority as          Plaintiff s supervisor      when     he   suspended       him for

allegedly participating in an investigation                     with    the sheriff's

department.        Therefore, Alexander was performing his duties and

within his authority as Plaintiff's supervising officer when he

administered discipline by reprimanding Plaintiff and suspending

him for three days in February 2016 and suspending for two-weeks

in May 2016.          In other words, these suspensions, ""if done for a
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 10 of 38



proper purpose, would be within, or reasonably related to, the

outer perimeter of" Alexander's ''discretionary duties" as the head

of the     narcotics investigation           unit and    Plaintiff's immediate

supervisor.     See Herbert Int'l, Inc. v. James, 157 F.3d 1271, 1282

(11th Cir. 1998).

      Plaintiff points to various sections of the City Manual and

the   Darien    Police    Department's       SOP   to   argue   that   Alexander's

actions fell outside of his discretionary function.                    However, the

Court cannot say that based on the provisions of these documents

highlighted by Plaintiff that Alexander's actions fell outside of

his authority as Plaintiff's direct supervisor.                 In general, just

because Alexander allegedly may not have followed proper procedure

under the City Manual or SOP in suspending Plaintiff, it does not

necessarily     mean     that   he    lacked   the   authority    under    his    job

position to do so.         For example. Plaintiff argues that Alexander

was required to give Plaintiff three-days notice before suspending

him, but just because Alexander may have violated this provision

does not mean he could not otherwise suspend Plaintiff.

      Indeed, Section IV-A-3 of the SOP gives "[a]n immediate or

higher level supervisor . . . authority to immediately relieve an

employee from duty if the retention of such employee will cause or

continue    a   disruption       of    the     workforce"   and    then    give     a

recommendation     for    the   appropriate        disciplinary   action    to    the

department head within one day.              Dkt. No. 33-23 at 7.         Moreover,


                                         10
  Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 11 of 38



the SOP does hot require notice for conditions such as "gross

insubordination or misconduct" or "any violation of department

rules or regulations that would submit the violating employee to

immediate dismissal."          Id. at 7-8.       Finally, the SOP states that

"a supervisor may suspend an employee up to ten days without prior

approval of the Chief of Police" with any suspension longer than

ten days requiring approval from the Chief of Police.                         Id. at 8.

So here Alexander either had authority to give these suspensions

on his own, or he had that authority through Howard who approved

of both suspensions.^

      Plaintiff        only     challenges        Alexander's             discretionary

authority, but Defendants also independently show that Howard as

the   Chief    of     the   Darien    Police    Department         and     Creswell   as

Plaintiff's immediate supervisor in the summer of 2016 also acted

within the scope of their discretionary authority in their actions

involving Plaintiff.          Thus, Defendants have met their burden, and

the   burden shifts to Plaintiff to show               a   violation of clearly

established law.




'' Even though Howard allowed Plaintiff to be paid during his two-week suspension,
he still confiscated his gun and badge and did not allow Plaintiff to return to
work prior to the end of the suspension period. See Dkt. No. 33-13 ar 8 ("It
will be mandatory for an officer suspended for more than ten (10) days to
surrender   his/her   departmental   issued   weapon(s),   badge    and    identification
card.").

                                         11
   Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 12 of 38



   II.   Discrimina-bion Claims


      The Court will address qualified immunity with respect to

Plaintiff's § 1983 claims          for    discrimination    under   the   Equal

Protection Clause first.^


      A. Violation of a Consbitu'tional Right

      In its prior Order denying Defendants' motion for summary

judgment, dkt. no 45, the Court, reading the facts in the light

most favorable     to   Plaintiff, found      that   Plaintiff   had   met     his

burden under the McDonnel Douglas framework to establish a claim

of intentional      discrimination       against   the   Defendants.      In   so

finding, the Court explained that genuine disputes of material

fact existed as to the issue of Defendants' alleged discrimination,

thereby making     summary    judgment in     their favor inappropriate.

Because the Court already found that under Plaintiff's version of

the facts, he met his burden to establish a case for intentional

discrimination, it must also find that Plaintiff has established

a violation of a Constitutional right—the right to be free from

racial discrimination under the Equal Protection Clause—under the




^ The Eleventh Circuit has held that   while Title VII claims must be asserted
against government defendants in their official capacities—thus making
qualified immunity inapplicable—claims under § 1983 may be asserted against
such defendants in their individual capacities—meaning that those defendants
can assert qualified immunity. Wu v. Thomas, 996 F.2d 271, 273 (11th Cir. 1993)
("Qualified immunity is no defense to a Title VII action. But defendants could
assert qualified immunity once plaintiffs tried to recover damages under section
1983 for the alleged Title VII violation."). Defendants concede this point.
Dkt. No. 46-1 at 8.     Therefore, the qualified immunity analysis here only
applies to Plaintiff's discrimination claims under § 1983, not Plaintiff's Title
VII claim.


                                       12
  Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 13 of 38




first prong of the qua11fled-immunity analysis.                   Hudson v. City of

Atlanta, 685 F. App'x 740, 743 (11th Cir. 2017) (citing Lee v.

Ferraro, 284 F.3d 1188, 1190 (11th Cir. 2002)) ('MF]or qualified

immunity, we must determine whether [the plaintiff's] rights were

violated under [the plaintiff's] version of the facts.").

        To briefly reiterate Plaintiff s version of the facts of this

case. Plaintiff, an African-American male, began dating Miller, a

white    female,    sometime   in    the    late   summer    of    2015,   and   that

relationship       became   public    knowledge     around     December    2015    or

January 2016 at which time Alexander and Howard became aware of

the relationship.       See Dkt. No. 27-1 at 57, 74-75, 120, 122; Dkt.

No. 34 at 7; Dkt. No. 27-3 at 161; Dkt. No. 27-6 at 27-28.                         At

this point, Robert Gault and Harvey Prater noticed a change in

attitude     toward    Plaintiff      and       Miller   and      that   they    were

''disciplined more often."          See Dkt. No. 33-18 at 1; Dkt. No. 27-5

at 146.     Shortly thereafter in February 2016 Plaintiff and Miller

were reprimanded and Plaintiff was suspended for riding in the

same vehicle together without receiving permission from Alexander

and for taking a work vehicle to Atlanta without permission.                      See

Dkt. No. 27-2 at 27; Dkt. No. 27-3 at 163.                  Plaintiff understood

the previously imposed order about riding in the car together to

just be that he was supposed to let Alexander know when he was




                                           13
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 14 of 38



riding in the car with Miller,^ see dkt. no. 27-1 at 98-99, and

Harvey    Prater    indicated        to    Plaintiff      that   the    reprimand       and

suspension was really about his riding in the car with Miller, not

taking the car to Atlanta, see dkt. no. 27-1 at 98-99.                            A short

time later on May 3, 2016, Alexander suspended Plaintiff for two

weeks for allegedly working with the Mclntosh County Sheriff's

Office    against      Alexander's        orders    not    to    participate       in   any

investigations with the sheriff s office, but Plaintiff had not

actually worked with them.            See Dkt. No. 27-3 at 210; Dkt. No. 33-

4 5 15; Dkt. No. 27-10 at 32; Dkt. No. 27-6 at 37.                      Miller, on the

other    hand,   who   had    worked      with   the   Sheriff's    Office,       was   not

suspended.       See   Dkt.    No.    45 at 26-27.          Then, after          Plaintiff

returned from his suspension and after Alexander left to patrol,

Howard    demoted      Plaintiff       from      being    the    head       of   narcotics

investigations and gave conflicting explanations as to why he made

that decision.         See Dkt. No. 27-1 at 131; Dkt. No. 27-5 at 147-

48; Dkt. No. 27-4 at 237.                 Miller, who Howard characterized as

more indispensable as a criminal investigator, was not demoted to

patrol    but    instead      maintained         her     position      as    a   criminal

investigator.       See Dkt. No. 27-13 SI 3.




® Plaintiff stated in his affidavit that he and Miller would notify Alexander
of when they road together with texts and voicemails, but he also testified
that he did not always follow the order. See Dkt. No. 33-4 1215; Dkt. No.
27-1 at 94-96.


                                            14
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 15 of 38



       In June 2016, Plaintiff was told that he and Miller were no

longer allowed to work private security at B&J's, a local seafood

restaurant, because the owner, Terry Dowling, said that they made

people uncomfortable.        See Dkt. No. 27-2 at 33; Dkt. No. 27-8 at

184, 186-87.         Moreover, Alexander and Howard's wives worked at

B&J's.      See Dkt. No. 27-1 at 138; Dkt. No. 27-8 at 186.           On June

26, 2016, Plaintiff received a call from 911 dispatch about an

incident at B&J's, but he responded over the radio that he ""was

not allowed inside that establishment."            Dkt. No. 26-2 SI 103.    The


next day, Howard decided to fire Plaintiff.              See Dkt. No. 27-13

SISI 4-7.   After Howard made this decision. Officer Brown had Officer

Creswell collect information about Plaintiff off of the CID reports

to begin the process of Plaintiff's termination.            See Dkt. No. 27-

9 at 157-60, 174-75; Dkt.           No. 27-8 at 242-244.        Officer Brown

informed Plaintiff that he had 30"^ days to find a new job.                 See

Dkt.   No.    27-1   at   147-48.    On   August   3,   2016,   Plaintiff   was

terminated.     Dkt. No. 33-11 at 1-6.


       In addition. Plaintiff has established that Howard had on two

previous occasions made racist comments.            First, while discussing

the topic of interracial dating and standing outside of B&J's, he

told another officer that when he heard his daughter was dating a

black man, he became physically ill.           See Dkt. No. 27-10 at 16;


  While the initial number given to Plaintiff is in dispute, texts show that
Brown told Plaintiff the number was 30 a few days later.  See Dkt. No. 45 at
14; Dkt. No. 27-2 at 36.

                                       15
  Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 16 of 38



Dkt. No. 27-4 at 259-61; Dkt. No. 27-5 at 155.                  Second, he told a

story at the police department office that when he was younger he

placed watermelons on the road, waited for African Americans to

come    by   to   pick     up   the   watermelons,    and     shot    those   African

Americans with a BB gun.              See Dkt. No. 27-4 at 259.               Finally,

Alexander took a Nazi flag that Plaintiff found in the trunk of a

patrol car and hung it on his desk in the office that he shared

with Plaintiff.          See Dkt. No. 33-20; Dkt. No. 34 at 3; Dkt. No.

33-4 i 16.        Howard was aware of the flag, and it was hung up in

the office again after the police department moved locations.                      See

Dkt. No. 27-4 at 265; Dkt. No. 33-1 at 30; Dkt. No. 33-21.

       In addition to these facts discussed at length in the Court's

previous Order, Plaintiff has also presented new facts supporting

Plaintiff s       claims    for   discrimination      based    on    the   deposition

testimony of Thomas Kidder, the counselor with whom Howard arranged

for    Plaintiff    to     meet   after   Plaintiff    was    given    the    two-week

suspension.         Notably, Kidder testified that based on his notes

from his meeting with Plaintiff, it was not relationship trouble

that was distressing Plaintiff as Defendants argue; rather, it was

issues at work.       Dkt. No. 48-1 at 34-35.          Specifically, Plaintiff

indicated that ^^[t] here's something going on with [Alexander]" and

that Alexander was ""being difficult."                Id. at 33-34.          Plaintiff

expressed that ""[t] hey're trying to ruin my job . . . they're

trying to ruin my life," and that he did not know why.                     Id. at 34.

                                          16
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 17 of 38



Kidder    testified      that     Plaintiff "had    worries    that the   concerns

were involving with whomever his girlfriend was'' and that "they

weren't happy he was seeing whoever this girl is."                   Id. at 34.

     Based       on    all   of   this   evidence   in   Plaintiff's    version   of

events, he can establish a prima facie case under either the

McDonnel-Douglas framework or the other evidence of discrimination

standard and can show that Defendants' asserted non-discriminatory

reasons are pretext as explained in the Court's                       prior Order.

Specifically, this version of events shows that in the eight months

after    Plaintiff's         interracial    relationship      with   Miller   became

public,     he        received    increasingly      harsher     punishments    from

Alexander and Howard ultimately leading to his termination from

the police department by Creswell, and these events unfolded in

light of evidence about Howard and Alexander's views on race such

as Howard's stories and the Nazi flag.                   While numerous factual

disputes exist in this case, taking Plaintiff's version of events,

the Court finds that a reasonable jury could conclude that Howard,

Alexander, and Creswell discriminated against him in violation of

the Equal Protection Clause.®               Thus, Plaintiff meets the first

prong of the qualified immunity analysis.


® It is important to note for this analysis that after the Court issued its
first Order, dkt. no. 45, denying Defendants' motion for summary judgment, the
Eleventh Circuit changed its rule regarding the definition of a comparator in
the prima facie analysis for employment discrimination claims. Lewis v. City
of Union City, No. 15-11362, 2019 WL 1285058, at *1 (11th Cir. Mar. 21, 2019).
However, the new rule does not change the Court's prior findings regarding
comparator evidence.   In Lewis, the Eleventh Circuit held that "a plaintiff
asserting an intentional-discrimination claim under McDonnell Douglas must

                                           17
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 18 of 38



      B. Clearly Established Law

      Turning     to   the   second   prong      of   the   qualified   immunity

analysis, Plaintiff must show that Defendants were on notice that

when they subjected Plaintiff to the various adverse actions in

this case that they were violating clearly established law.                  As a

general matter, the right to be free from racial discrimination in

the workplace, which includes discrimination based on interracial

relationships, is clearly established in this Circuit.                  See Rioux

V. City of Atlanta, 520 F.3d 1269, 1283 (11th Cir. 2008) (agreeing



demonstrate that she and her proffered comparators were ^similarly situated in
all material respects.'" Id. at *2. The court determined that the prior cases
using the "nearly identical standard" imposed too high of a burden while the
"same or similar" standard used in other cases was too low of a threshold.     Id.
at *7-*8.     The Court also rejected another test used by the Seventh Circuit.
Id.
      This Court used the "nearly identical" standard to determine that Miller
was a comparator for two of the four adverse actions that Plaintiff experienced,
that she was not a comparator for the initial February reprimand and suspension,
and that other officers who had been fired could not be considered sufficient
comparators to Plaintiff's termination.      Because the new "similarly situated in
all material respects" definition is less stringent that the "nearly identical"
definition, the Court's findings that Miller was a comparator for the two-week
suspension and the demotion necessarily meet the new definition. The Court's
determination that Miller was not a comparator for the February reprimand and
suspension was based on the fact that Plaintiff could not show any evidence
that Miller's reprimand was removed from her file, not on the definition of a
comparator.
      Finally, the Court's determination that Plaintiff could not show a
comparator for his termination because the officers he pointed to had very
different disciplinary histories remains intact under the new "similarly
situated in all material respects" test. The Eleventh Circuit points to four
factors that will ordinarily be present for a comparator under the new
definition: the comparator "will have engaged in the same basic conduct as the
plaintiff; will have been subject to the same employment policy, guideline, or
rule as the plaintiff; will ordinarily (although not invariably) have been under
the jurisdiction of the same supervisor as the plaintiff; and will share the
plaintiff's employment or disciplinary history." Id. at *9. This Court used
these same factors in making its determinations under the "nearly identical"
definition, and the key for Plaintiff's termination comparators was the lack of
a similar employment and disciplinary history. As such, the Court's findings
in its previous Order regarding comparators for the prima facie case analysis
are not changed by the Eleventh Circuit's new standard described in Lewis.

                                        18
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 19 of 38



with the statement that "the right to be free from employment

discrimination" is clearly established in this Circuit); Johnson

V. City of Fort Lauderdale, 126 F.3d 1372, 1378 (11th Cir. 1997)

("[T]he      right   to   be    free    from      workplace    discrimination         and

harassment on the basis of race ... [was] clearly established at

the relevant times"); Bogle v. McClure, 332 F.3d 1347, 1355 (11th

Cir. 2003) ("[TJhere is no doubt that in May 2000, . . . it was

clearly      established       that     intentional       discrimination         in   the

workplace on account of race violated federal law.") (citation

omitted); Lawson v. Curry, 244 F. App'x 986, 988 (11th Cir. 2007)

("Discrimination based on interracial relationships constitutes

discrimination based on race." (citing Loving v. Virginia, 388

U.S. 1, 10-11 (1967))).           "However, the clearly established prong

of the qualified immunity analysis asks the question in light of

the    specific      context    of     the    case,   not     as   a     broad   general

proposition."        Rioux, 520 F.3d at 1283 (internal quotation marks

and citations omitted).

       "We    therefore    turn        to    an   examination       of    whether     the


defendant's     conduct    was       nonetheless      objectively        reasonable    in

light of that [Equal Protection] right."                  Id. (internal quotation

marks and citations omitted).                  It is under this more specific

inquiry that the Court turns to the rule set out in Foy v. Holston,

94    F.3d   1528, 1534-35 (11th            Cir. 1996).     In     Foy, the Eleventh

Circuit recognized that "state officials can be motivated, in part,


                                             19
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 20 of 38



by a dislike or hostility toward a certain protected class to which

a citizen belongs and still act lawfully."                           Id. at 1534.          It

explained further that ^'state officials act lawfully despite

having discriminatory intent, where the record shows they would

have acted as they, in fact, did act even if they had lacked

discriminatory intent."                 Id.       Thus, the court concluded that

'Mu]nless it, as a legal matter, is plain under the specific facts

and circumstances of the case that the defendant's conduct-despite

his having adequate lawful reasons - to support the act—was the

result    of    his    unlawful         motive,      the   defendant    is     entitled    to

[qualified] immunity."              Id. at 1535.

     The Eleventh Circuit has since explained that "defendant is

entitled to qualified immunity under the Foy rationale only where,

among other things, the record indisputably establishes that the

defendant      in fact       was    motivated,        at   least   in   part,    by   lawful

considerations."            Bogle v. McClure, 332 F.3d 1347, 1356 (11th Cir.

2003) (quoting Stanley v. City of Dalton, 219 F.3d 1280, 1296 (11th

Cir. 2000)); see also. Ham v. City of Atlanta, 386 F. App'x 899,

905-07   (11th    Cir.       2010)      (denying      qualified     immunity     where     the

record did not indisputably show that defendants were motivated at

least    in    part    by    lawful      considerations); Mitchell             v.   City   of

Jacksonville,         734    F.    App'x   649,      651   (11th   Cir.    2018)      (same).

Therefore,      even    where       a   court     finds    that    under   a   plaintiff's

version of the facts, government officials committed intentional


                                                20
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 21 of 38



discrimination, those officials are still entitled to qualified

immunity where the facts indisputably establish that the officials

""were motivated, at least in part, by lawful considerations."

Rioux, 520 F.3d at 1284 (citations omitted) (finding that under

the plaintiff's version of the facts, a violation of the equal

protection clause occurred, but also holding that the defendants

were entitled to qualified immunity because their actions were

motivated at least in part ""by lawful justifications").

       Before turning to the facts of this case, it is important to

note that the Foy doctrine's purpose is to further the policy

justifications of qualified immunity.               As the Eleventh Circuit

stated in     Foy, 'Mt]he qualified immunity defense functions to

prevent public officials from being intimidated—by the threat of

lawsuits which jeopardize the official and his family's welfare

personally—from doing their jobs."             94 F.3d at 1534.         Therefore,

in the employment context, government employers have this extra

layer of protection that private employers do not enjoy for the

policy reasons explained in Foy.         What this means is that qualified

immunity, and specifically the Foy doctrine, can allow a court to

find   that   a   plaintiff    has   established      a   case   of    intentional

discrimination on the merits while also granting immunity to the

defendants on those same facts.              See Rioux, 520 F.3d at 1275-85

(finding   that the      plaintiff established        a   prima facie case      of

discrimination     and   met   his   burden   to   show   that   the   defendant's


                                        21
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 22 of 38



lawful justifications were pretext while also finding that the

defendants were entitled to qualified immunity under Foy).

            1. Alexander


     Turning first to the allegations against Alexander, the Court

determines that under the Foy analysis, Alexander is entitled to

qualified immunity with respect to the February reprimand and

suspension but not the two-week suspension in May.           The February

reprimand and suspension were based on Plaintiff taking his patrol

car to Atlanta without permission and for violating the order not

to ride in the car with Miller without first notifying Alexander.

The justification based on taking the car to Atlanta cannot be the

lawful motivation because it is disputed in that under Plaintiff s

version of events, personal use of the patrol vehicle was a perk

encouraged by Howard, Plaintiff told Howard that he was going to

Atlanta with Miller while washing his patrol car, and Howard was

aware that neither Plaintiff nor Miller had a personal vehicle at

that time.


     However, Alexander is entitled to qualified immunity for this

adverse   action   because   the   record   indisputably   shows   that the

reprimand    and suspension   were motivated, at least in part, by

Plaintiffs violation of Alexander's order.           It is important to

note that this Court found material disputes of fact existed as to

the exact language of the order, the timeline of when Plaintiff

and Miller were dating, and when their relationship became public.

                                     22
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 23 of 38



But, what is not in dispute, is that even under Plaintiff's version

of   the   facts,    he   admitted     to     violating   the   order.     Under

Plaintiff's version of the facts, the order was given prior to his

relationship with Miller sometime before April 13, 2015, and the

order was that he was supposed to notify Alexander when he was

riding in the car with Miller.              A document dated April 13, 2015,

confirms that the order was given at some point prior to that date

and that Plaintiff and Miller were verbally counseled for riding

together without authorization from Alexander on April 10, 2015.

Dkt. No. 27-2 at 26.       Plaintiff admitted in his deposition that he

had not always followed the order, dkt. no. 27-1 at 95-96, and at

least    two    instances—the April         2015   verbal counseling     and   the

February 2016 reprimand and suspension—of him not following the

order are documented.            As the Court stated in its prior Order,.

Plaintiff's deposition ^^shows that he did not follow the order,

whether it be an order to not ride together period or to provide

notice."       Dkt. No. 45 at 29 n.7.


        Therefore, even if Alexander enforced the order in February

2016 for mostly discriminatory reasons, the record indisputably

shows that Plaintiff admitted to not following an order from his

supervisor, whatever the content of that order may have been, and

that he failed to do so on more than one occasion.                Moreover, the

record     shows   that   even    if   Alexander    was   motivated   mostly    by

discriminatory reasons in reprimanding and suspending Plaintiff

                                         23
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 24 of 38




for violating the order. Plaintiff's failure to follow the order

was   still    necessarily        part   of   that   decision.       This    fact   is

demonstrated     in    the    written         reprimand    that    documents    that

Alexander met with Plaintiff and Miller about riding in the same

patrol car together without approval and that Plaintiff stated

that he did not deny the allegations.                     Dkt. No. 27-2 at 27.

Plaintiff also recognized in his affidavit that he was suspended

for violating the order—even though he thought the order meant

something other than an outright ban on riding together up to that

point—and the fact that Plaintiff said Archie Davis told him that

the punishment was really about riding in the car with Miller, not

the trip to Atlanta.         See Dkt. No. 33-4            10-12.   What the record

shows   is    that   even    if    other   discriminatory        reasons    motivated

Plaintiff's      reprimand        and    suspension,      that     punishment       was

motivated, at least in part, by the fact that he rode in the car

with Miller without notifying Alexander against Alexander's order.

Thus, because Alexander's actions were motivated, at least in part,

by lawful considerations, ""the law did not clearly establish that

a reasonable official faced with the same evidence of disobedience


and deception should not have disciplined [Plaintiff] in the same

manner."      See Johnson v. City of Fort Lauderdale, 126 F.3d 1372,

1379 (llth Cir. 1997) {''Even assuming that the defendants acted

with some discriminatory or retaliatory motives in demoting and

discharging     Johnson, the law           did   not clearly establish        that a

                                           24
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 25 of 38



reasonable official faced with the same evidence of disobedience

and deception should not have disciplined Johnson in the same

manner.").      As such, Alexander is entitled to qualified immunity

with respect to the February 2016 reprimand and suspension.^

      Turning to the two-week suspension in May 2016, the Court

reaches   the    opposite    conclusion       because     the     record   does      not

indisputably show that Alexander's suspension was motivated at

least in part by lawful considerations.             Alexander's justification

for suspending Plaintiff for two weeks was Plaintiff's alleged

participation in a drug raid with the Mclntosh County Sheriff's

Office against Alexander's order to not work with the sheriff's

office.   However, Plaintiff asserts that he did not participate in

the raid; instead, he only met up with officers to socialize at

the   staging     area.       Two   witnesses       corroborated         Plaintiff's

assertion.      Thus,     under   Plaintiff's    version     of events,         he   was

suspended for something that he did not do.                Defendants argue that

because   Plaintiff     remained     silent    in   the    face    of    Alexander's


accusations      and    punishment,     Alexander         still    had     a    lawful

motivation to suspend        Plaintiff for       insubordination.              However,

Alexander's testimony in his deposition raises questions as to his

basis for accusing Plaintiff of working with the sheriff's office.

When pressed on his basis for believing that Plaintiff participated



5 To the extent that Howard was involved with the February 2016 reprimand and
suspension by approving Alexander's actions, the same analyses applies to him.

                                       25
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 26 of 38




in   the    raid,      Alexander     admitted       that    he    did    not     ask    the

investigators          from   the    sheriff s       office       if    Plaintiff       had

participated and said that he ''was not concerned" with finding out

the exact details of what had happened the night before.                            Dkt. No.

27-3 at 228.          In light of these facts, the Court cannot say that

the record indisputably shows that Alexander was motivated in part

by a lawful consideration to suspend Plaintiff for something that

he did not do.         Therefore, Alexander is not entitled to qualified

immunity with respect to this adverse action.

                2. Howard


        Next, the Court finds that under Foy, Howard is not entitled

to qualified immunity for demoting Plaintiff to patrol but is

entitled to qualified immunity for terminating Plaintiff.                           Looking

first      to   the    demotion     to     the    patrol,   the    record       does     not

indisputably          establish     that    Howard    was    motivated         to     demote

Plaintiff at least in part by lawful considerations because the

record      shows       multiple      conflicts       in    his        alleged        lawful

considerations.


        First, Alexander testified that he knew of other instances of

Plaintiff's violation of the car order but did not present them to

Howard before leaving the department and that he did not have any

part in Plaintiff's demotion "at all."                  Dkt. No. 27-3 at 231-32.


   Again, to the extent that Howard was involved with the May 2016 two-week
suspension by approving Alexander's actions and converting the suspension to a
two-week period of leave, the same analyses applies to him.

                                             26
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 27 of 38



But, in his affidavit, Alexander says that while Plaintiff was on

the two-week suspension, he told Howard about all the trouble he

had been having with Plaintiff and Miller riding together against

his order for the past year.           Second, Howard's affidavit states

that after he heard about Plaintiff's continued insubordination

from Alexander, he concluded that he had to either remove Plaintiff

or   Miller     from the    investigation    division.           But Archie     Davis

testified       that   Howard    explained    his    basis       for    transferring

Plaintiff to patrol by stating that he was ""shutting down narcotics

and I'm going to give it a break . . . put Korone on patrol, if he

does a good job, works hard for me, in three to six months . . .

we'll open in back up and he can start running it again."                        Dkt.

27-5 at 148.       This explanation conflicts with Howard's deposition

testimony in       which   he stated that      he    disbanded         the narcotics

division because Plaintiff had already been transferred to patrol,

leaving Alexander as the only narcotics investigator.                        Dkt. No.

27-4 at 237.      As such, once Alexander resigned, there was no need

for a narcotics division.            Id.     This testimony conflicts with

Davis's because Davis's testimony implied that Plaintiff was in

charge of narcotics after Alexander had already left.                    Even though

these various conflicting justifications may be lawful if true, a

record    of    disputed   lawful   considerations      is   still       a   disputed

record.   As such, the Court cannot say that the record indisputably

shows    that    Howard    was   motivated   at     least   in    part    by   lawful


                                       27
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 28 of 38



considerations when he demoted Plaintiff to patrol, and therefore,

he is not entitled to qualified immunity for this adverse action.

     Looking to the final adverse action, despite                         all of the

factual disputes surrounding things like why Plaintiff made people

feel ''uncomfortable" at         B&J's   restaurant     such       that    he   was    not

allowed to work security anymore and the timing and basis for

terminating Plaintiff, the record indisputably establishes that

Plaintiff's termination was motivated, at least in part, by lawful

considerations—namely his statement over the radio that he was not

allowed inside B&J's.          On June 26, 2016, when Plaintiff was called

over the police radio channel by dispatch to respond to an incident

at B&J's Restaurant, he responded by stating "I'm not allowed

inside    that    establishment."        Dkt.   No.    26-2    5    103.        Even    if

Plaintiff was not welcome to work security at B&J's anymore by the

owner, Terry Dowling, for discriminatory reasons and even if that

decision somehow involved Alexander or Howard, the fact remains

that Plaintiff made a statement over the radio—a public channel

available to police officers and other government officers like

the fire chief who approached Howard about one of his officers

being    banned   from   the    restaurant—that       reflected      poorly on         the

police department.       Plaintiff also admitted that he knew that he




   Because one of Howard's justifications for demoting Plaintiff involves
statements made to him by Alexander about Plaintiff and Miller, to the extent
that Alexander was involved in demoting Plaintiff, he is not entitled to
qualified immunity for the same reasons as Howard.

                                         28
Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 29 of 38



was allowed on the premises of B&J's for work purposes and that

his statement over the radio was based on his belief that he was


not welcome at B&J's.            However, Plaintiff said over the public

channel that     he    was ""banned" from the         restaurant.         This   untrue

statement reflected poorly on the police department because others

who heard it would wonder why a police officer was banned from a

popular restaurant in Darien.              Thus, a supervising officer could

decide that such an action that reflects poorly on the department

warrants termination, and that is what Howard did in this case.

     Howard     is    entitled     to    qualified    immunity    for     this     final

adverse   action      because    the     record   indisputably shows that             his

decision to terminate Plaintiff was motivated, at least in part,

by the call over the radio.               In other words, even if Howard had

terminated    Plaintiff      for    discriminatory       reasons,     part       of   his

motivation was based on the call over the radio.                 This is shown by

the fact that he made the decision to terminate Plaintiff upon

hearing about the call over the radio at Nautica Joe's restaurant

the next day.        Moreover, it was one of the six infractions in the

disciplinary         forms   listing        the      grounds   for        Plaintiff s

termination.     Therefore, even if the other five reasons were in

dispute   and      Howard    had        terminated    Plaintiff      in     part      for

discriminatory reasons, the record indisputably shows that Howard

was motivated, at least in part, by the lawful consideration of an

untrue statement over the public channel of the police radio that

                                           29
Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 30 of 38



reflected poorly on the police department.                     As such, Howard is

entitled to qualified immunity for this adverse action.^2

      C. Creswell


      Finally, the Court determines that Creswell is entitled to

qualified immunity.         In this case, Creswell's involvement is

limited to the following facts: Creswell was Plaintiff's direct

supervisor on patrol; after Howard decided to terminate Plaintiff,

Anthony Brown, at Howard's direction, directed Creswell to compile

disciplinary     justifications        for     terminating          Plaintiff;       and

finally, Creswell terminated Plaintiff on August 3, 2016, after

Plaintiff's 30-day grace period to find a new job had ended.                       Like

Howard,    Creswell    is   entitled     to        qualified      immunity     because,

despite disputed facts about what he knew about Plaintiff s conduct

on patrol when he was told that Plaintiff was being terminated and

him being told to gather justifications for terminating Plaintiff,

the   record    indisputably     shows    that        he    terminated     Plaintiff,

pursuant   to   Howard's    direction,        at    least    in   part,    because    of

Plaintiff's     statement   on   the     radio.        Thus,      even    if   Creswell

terminated Plaintiff for discriminatory reasons, his decision was

still motivated, at least in part, by a lawful consideration.                        As

such, he is entitled to qualified immunity.




^2 Although Alexander had already left the police department and does not appear
to be involved in the decision to ultimately terminate Plaintiff, to the extent
that he was involved, he is entitled to qualified immunity for the same reasons
as Howard—namely the lawful consideration of the statement over the radio.

                                         30
Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 31 of 38



  Ill. Intixoate association


     The Court now turns to Defendants' qualified immunity defense

to Plaintiff's intimate association claim.                     Plaintiff claims that

Defendants     violated      his      First       Amendment     right    to     intimate

association       by    interfering       with    his   relationship      with    Miller

through the various adverse actions that Plaintiff experienced.

Defendants counter that at the time that Plaintiff experienced

these adverse          actions it    was     not clearly established             in this

circuit that the          right to intimate association                 applied to an

extramarital       affair.          The     Court       will    first    address     the

constitutional violation prong and then the clearly established

prong.


     A. Consti-tutional Violation


     As   with the       discrimination       claims described in the section


above, because the Court, reading the facts in the light most

favorable    to    Plaintiff,       denied       Defendants'    motion    for    summary

judgment on Plaintiff's intimate association claim in its previous

Order, it also finds that under Plaintiff's version of the facts.

Plaintiff has established that a                  reasonable jury could find a

violation    of his       First Amendment right to freedom of intimate

association.      Importantly,       the Court found that Plaintiff's facts,

if true, show that the adverse actions that he experienced were

based in part on his relationship with Miller—such as the order

about riding in the car             with     her or one of Howard's asserted

                                            31
Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 32 of 38



justifications for Plaintiff's demotion to patrol that he was

trying to separate either Plaintiff or Miller out of investigations

because of what Alexander had told him.

       In light of the Court's findings in its previous Order and

the brief recitation of the facts in the previous section, the

Court need not discuss all of those facts again to show that

Defendants    interfered    with    Plaintiff        and   Miller's       relationship

under    Plaintiff's     version    of    the       facts.      Specifically,           if

Plaintiff's    version    of the    facts      is    true,   then    he    and    Miller

suffered    multiple     adverse   actions      that       interfered      with    their

relationship     after    that     relationship        became       public.            This

conclusion is bolstered by Kidder's testimony which highlights the

fact that Plaintiff believed at that time that his relationship

with Miller was the reason for the difficulties he was facing at

work with Howard and Alexander.               Thus, the Court finds that the

first prong of the analysis is met and turns to the clearly

established prong.

       B. Clearly Established

            1. Intimate Association and Extramarital Affairs


        Defendants argue that they are entitled to qualified immunity

from    Plaintiff's    intimate    association       claims    because      it    is    not


clearly established in this circuit that an extramarital affair is

a protected intimate association.             Thus, a government official in

Defendants' positions would not be on notice that interfering with

                                         32
Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 33 of 38




such    an    affair    violated   the        First    Amendment.        In   response.

Plaintiff submits evidence that Miller and her husband divorced in

2016, and therefore, at least some of the adverse actions were

committed against Plaintiff when he and Miller were in a normal

dating relationship, not an affair.

       In its prior Order, the Court stated that it would assume

that Plaintiff and Miller's extramarital affair was a protected

intimate association based on the facts that the Eleventh Circuit

had held a dating relationship to be protected and had assumed for

the    sake    of   argument—although         not     deciding   the   issue—that an

extramarital affair was protected under the First Amendment.                        Dkt.

No. 45 at 54.          However, here, the Court must apply the law for

qualified      immunity    which        requires      that   a   right     be   clearly

established to         put officials on            notice that their conduct is

unlawful.      Under that rule, it was not clearly established at the

time of this case that an extramarital affair                       was a protected

intimate association.            In Starling v. Bd. Of Cty. Comm'rs, 602

F.3d 1257, 1261 (11th Cir. 2010), the Eleventh Circuit held that

the county's interest in discouraging intimate association between

supervisors and subordinates outweighed the plaintiff's interest

in his workplace relationship.                Id.     In reaching that conclusion,

the    court    stated    that   ""we    do    not    address    whether      the   First


Amendment      protects    intimate,          extramarital       association,"      and,

therefore, it did not reach the question of ''whether the district

                                              33
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 34 of 38



court erred by concluding that the right to intimate, extramarital

association    was       not    clearly    established         under     the    First

Amendment."    Id.       Rather, the court merely assumed ^^arguendo that

. . . [the plaintiff's] right to intimate, extramarital association

       . is fundamental" in ruling against the plaintiff on other

grounds. This case demonstrates that for the purposes of qualified

immunity,    the   right       to   intimate   association      was     not    clearly

established in this circuit at the time of this case.                   See Anderson

V. Creiqhton, 483 U.S. 635, 640 (1987) (holding that for a right

to be clearly established, 'Mt]he contours of the right must be

sufficiently clear that a reasonable official would understand

that what he is doing violates that right," or, in other words,

that ''in the light of pre-existing law the unlawfulness must be

apparent"); Youmans v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010)

("[T]he preexisting law must make it obvious that the defendant's

acts    violated   the    plaintiff's      rights   in   the    specific       set   of

circumstances at issue.").

       Looking to the facts of this case. Plaintiff and Miller began

their relationship (under Plaintiff's version of the facts) at

some point toward the end of the summer in 2015 while Miller was

still married.     Plaintiff submitted a second affidavit in which he


swears that Miller filed for divorce on February 23, 2016, and

that the divorce decree was granted on May 6, 2016.                    Therefore, as

a legal matter, because Miller was married until May 6, 2016, her


                                          34
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 35 of 38



relationship            with     Plaintiff        was      an     intimate,     extramarital

association until that point.                     7^3 such, the verbal reprimand and

suspension that occurred on February 3, 2016, and the two-week

suspension that occurred on May 3, 2016, happened while Plaintiff

and Miller were engaged in an extramarital affair.^''                               Because it

was not clearly established that such an affair was a protected

intimate association at that time, Alexander (and Howard to the

extent he        was involved) is entitled to qualified immunity for

Plaintiff s        intimate       association           claim     with   respect      to   those

adverse actions.


        But, Plaintiffs demotion and termination occurred after the

divorce, which means that those adverse actions occurred while

Plaintiff and Miller were merely in a dating relationship.                                    Such

relationships are protected intimate associations under the First

Amendment.        See Wilson v. Taylor, 733 F.2d 1539, 1544 (11th Cir.

1984), abrogated on other grounds as recognized in Scala v. City

of    Winter     Park,     116    F.3d       1396,    1402      n.4   (11th   Cir.1997)       fWe

conclude       that     dating     is    a    type    of     association      which    must     be

protected by the first amendment's freedom of association.").                                   As



     Plaintiff   also   states   in   his    second   affidavit   that   Miller's   divorce   that
occurred on May 6, 2016, was "common knowledge for DPD personnel."                      Dkt. No.
48-5 i 3.
  In his response to Defendants' Motion for Summary Judgment, Plaintiff argues
that the two-week suspension happened after Miller's divorce was finalized,
dkt. no. 51 at 20, 23, but in his first affidavit. Plaintiff swears that the
two-week suspension occurred on May 3, 2016, dkt. no. 33-4 1 15, which was
before the final divorce decree on May 6, 2016, as stated in Plaintiff's second
affidavit, dkt. no. 48-5 i 3.

                                                 35
 Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 36 of 38



such.    Defendants         cannot      assert      that      the    right    to     intimate

association was not clearly established for Plaintiff and Miller's

relationship for those two adverse actions, to the extent that

they     were     taken     to    interfere         with   Plaintiff         and     Miller's

relationship.

              2. Foy Analysis

        As   with    the    discrimination          claims      discussed      above,     the

analysis     in     Foy    also    applies     to     Plaintiff's       First      Amendment

intimate association claim under the clearly established analysis.

See Stanley, 219 F.3d at 1295 (applying Foy analysis to First

Amendment case).           In other words, even if Defendants committed the

adverse      actions       in    this   case     to    interfere       with    Plaintiff s

relationship with Miller, so long as the record indisputably shows

that     they       were    motivated,       at       least     in    part,     by     lawful

considerations, they are entitled to qualified immunity.                                Since

the Defendants are already entitled to qualified immunity for the

intimate association claims with respect to the February reprimand

and suspension and the May two-week suspension, the Court will

focus on the demotion to patrol and the termination.

        As for the demotion, for the same reasons discussed in the

prior section, Howard is not entitled to qualified immunity for

this adverse action under Plaintiff's intimate association claim

either.      Because the record shows conflicting justifications for

why Howard deciding to demote Plaintiff to patrol, the Court cannot

                                               36
Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 37 of 38



say that the             record indisputably shows that the                     decision    was

motivated, at least in part, by lawful considerations.                                As for

the termination, Howard is entitled to qualified immunity for the

same reasons discussed in the prior section.                               Even if Howard

terminated       Plaintiff         to   interfere         with    his    relationship      with

Miller,       the    record       indisputably        shows      that    his    decision    was

motivated,          at    least    in   part,    by       a     lawful   consideration—the

statement over the radio.                  Likewise, Creswell is also entitled

to qualified immunity on the same basis for terminating Plaintiff.

                                         CONCLUSION


        To summarize. Defendants are entitled to qualified immunity

in    the     following      respects:     (1)       as    to    Plaintiff's      claims   for

discrimination under § 1983 for violations of the Equal Protection

Clause, Alexander and Howard are entitled to qualified immunity

for     the     February      reprimand         and       suspension      and    Plaintiff's

termination but not the May two-week suspension or demotion to

patrol; (2) as to Plaintiff's intimate association claims under

the First Amendment, Alexander and Howard are entitled to qualified

immunity for the February reprimand and suspension, the May two-

week suspension, and Plaintiff's termination but not the demotion




   For the same reasons, to the extent that Alexander was involved in the
decision to demote Plaintiff, he is also not entitled to qualified immunity for
this adverse action.
     For the same reasons, to the extent that Alexander was involved with the
decision to terminate Plaintiff, he is entitled to qualified immunity for that
adverse action.


                                                37
Case 2:17-cv-00099-LGW-BWC Document 52 Filed 04/16/19 Page 38 of 38



to patrol; (3) Creswell is entitled to qualified immunity with

respect to both claims against him in his individual capacity.

This    Order   does   not   change   the   Court's   prior   order   denying

Defendant's motion for summary judgment on the merits and does not

affect Plaintiff's claims under § 1981 or § 1985.             Therefore, for

these reasons. Defendants' Motion for Summary Judgment based on

qualified immunity, dkt. no. 46, is GRANTED in part and DENIED in

part.




       SO ORDERED, this 16th day of April, 2019.




                                      HON.^ISA GODBEI WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN   DISTRICT OF GEORGIA




                                       38
